DETAILED ACTION
1.       Receipt of Applicant’s’ claims and remarks filed 3/17/2021 are acknowledged. Applicant's election with traverse of Group I, in the reply filed on 3/17/2021 is acknowledged.  The traversal is on the ground(s) that claim 35 has issued as claim 1 in EP 3,618,811.  There is unity of invention because each claim depends directly or indirectly from claim 35. This is not found persuasive because the dependency is not the criteria for lack of unity. Furthermore, the patentability of the product does not depend on the process of manufacturing. The criteria for patentability of a patent in the European Patent Office is different from the criteria for patentability in the US and granting of a patent in the European Office does not determine whether a case would be patentable in the US. Each case is examined on its own merits. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 51, 57 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/2021.


INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statements submitted 10/31/2019, 11/11/2020, and 3/17/2021 are acknowledged. 



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 46 and 52 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 46 and 53 recite properties of the particles MMAD, GSD, pore size, pore volume and surface area that are identical to claim 35 from which they depend from thus are not considered further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 35-38, 42-43, 45-48, 50, 52-54, 56  rejected under 35 U.S.C. 103 as being unpatentable over Speybroek et al. (US 2015/0209285) , Van Holsbeke et al. “Median mass aerodynamic diameter (MMAD) and fine particle faction (FPF): Influence on lung deposition?, Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?”, Sheth et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers” and Mohsnei et al. “Preparation and Characterization of Rifampin Loaded Mesoporous silica Nanoparticles as a Potential System for Pulmonary Delivery”. 
Speybroek et al. (US 2015/0209285) disclose silica granulates that have surface area and pore volume in amounts that overlap which are loaded with drug in overlapping percent (paras 0019 0071-0073 and 0098 and 0101). The pore sizes may be from 4-14 nm (para 0023 and 0041). The intended use of the dry powder is for sublingual delivery (para 0040). Solvent loaded impregnation of drug techniques are used (para 0003). The silica particles are cylindrical (para 0023). The actives include those such as anti-infectives (para 0080). Their pore volume may be in the range from about 0.8-1.2 mL/g, or about 0.9-1.1 mL/g, and their specific surface area may be in the range from about 500-1000 m2/g, or from about 700-1000 m2/g (paras  0073 and 0071). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The particles are measured using BET (para 0071). 
Separating the particles that have MMAD and GSD are not disclosed however, Van Holsbeke et al. “Median mass aerodynamic diameter (MMAD) and fine particle 
Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?” disclose GSD indicates the magnitude of disparity from the MMAD (Section 3). GSD smaller than 1.2 was investigated. Sheth et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers” disclose that the larger the GSD value, the greater the spread of the aerodynamic diameters of the residual particles (intro) The GSD is 1.8. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to separate the particles based on MMAD and GSD for pulmonary delivery applications. One would have been motivated to do so for the stated benefits, the greater the GSD value the greater the spread of aerodynamic diameters of the residual particles and to deposit in the peripheral airway.
Mohsnei et al. “Preparation and Characterization of Rifampin Loaded Mesoporous silica Nanoparticles as a Potential System for Pulmonary Delivery” disclose that silica nanoparticles are drug delivery systems for pulmonary delivery (abstract). 
One of ordinary skill in the art would know to optimize the silica  particles for MMAD and GSD sizes for delivery via inhalation to the lungs as MMAD sizes that overlap are deposited in the peripheral airway GSD is recognized as a result effective variable where the larger, the greater the spread of aerodynamic diameters. Particles with aerodynamic diameter of approximately 0.5 to 5 µm have the highest probability of 
While the prior art does not disclose separating based on MMAD and GSD and then loading with bioactive compound, Applicants have not demonstrated any criticality to loading before or after separating and Speybroek et al. teach providing the silica particles and loading them. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 


5.	 Claims 35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over  Speybroek et al. (US 2015/0209285) , Van Holsbeke et al. “Median mass aerodynamic diameter (MMAD) and fine particle faction (FPF): Influence on lung deposition?, Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?”, Sheth et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers” and Mohsnei et al. “Preparation and Characterization of Rifampin Loaded Mesoporous silica Nanoparticles as a Potential System for Pulmonary Delivery” as applied to claims 35-38, 42-43, 45-48, 50, 52-54, 56   above, and further in view of Engqvist (US 20190038553) and Mohseni  et al. “Preparation and In-vitro Evaluation of Rifampin-loaded Mesoporous Silica Nanoaggregates by an Experimental Design” 2015. 

 Engqvist (US 20190038553) disclose inhaled compositions that may contain a protective coating which may contain a second active that may impart additional useful properties (para 0183).  While mesoporous silica nanoparticles are not disclosed, Mohseni  et al. “Preparation and In-vitro Evaluation of Rifampin-loaded Mesoporous Silica Nanoaggregates by an Experimental Design” 2015 disclose that mesoporous silica nanoparticles offer several attractive features, such as large surface area, easily modified pore size and volume as well as being chemically inert and allowing easier functionalization on the surface which allow better control of drug loading. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to coat the nanoparticles with coating (surface modified) such as another active agent to impart useful properties. 

 6.	 Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Speybroek et al. (US 2015/0209285) , Van Holsbeke et al. “Median mass aerodynamic diameter (MMAD) and fine particle faction (FPF): Influence on lung deposition?, Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?”, Sheth et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers” and Mohsnei et al. “Preparation and Characterization of Rifampin Loaded Mesoporous silica Nanoparticles as a Potential System for Pulmonary Delivery”  as applied to claims 35-38, 42-43, 45-48, 50, 52-54, 56   
The modified Speybroek et al. has been discussed supra and does not disclose a sol-gel process as recited in claim 41. 
	Kwon et al. “Silica-based mesoporous nanoparticles for controlled drug delivery” (hereinafter Kwon et al.) disclose sol-gel processing of mesoporous silica nanoparticles and that it is a simple process and that different pore structures and porosity are possible my modulating parameters such as pH, temperature, raw materials, solvents, catalysts and additives in different concentrations (see sol-gel processing MSNs section). Such a process is simple in production and modification and the capacity to maintain function of bioactive agents (abstract). It would have been prima facie obvious to one of ordinary skill in the art to fabricate the silica nanoparticles in Speybroek et al. using sol-gel process as disclosed in Kwon for the purposes of its simplicity in production and modification and ability to maintain function of bioactive agents. The sol-gel process is used to produce mesoporous silica nanoparticles with controlled structure and surface properties. 

 7.	 Claims 35 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over  Speybroek et al. (US 2015/0209285) , Van Holsbeke et al. “Median mass aerodynamic diameter (MMAD) and fine particle faction (FPF): Influence on lung deposition?, Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?”, Sheth et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers” and Mohsnei et al. “Preparation and 
 The modified Speybroek et al. has been discussed supra and does not disclose separation by air classifier or cyclonic separation or elutriation or sedimentation or sieving. 
	Shapiro “Air Classification of Solid particles: a review” disclose air classification is a technological method of separating particulates according to their size, as represented by particle equivalent diameter (introduction). The choice of classifier type is dictated by product requirements, technological and economic factors. Smaller-sized particles may be separated by rotor clarifiers, enabling easy cut size and control providing products’ recoveries up to 80 % (conclusion). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use standard methods such as air classification in the methods of forming silica particles. One would have been motivated to do so in order to efficiently sort the particles by their size. 

CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615